DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on February 18, 2019. It is noted, however, that applicant has not filed a certified copy of the CN201920205215.5 application as required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Status of Claims
This action is in reply to the communication filed on April 13, 2022.
Claims 6, 7, 12, 13, 17 and 18 have been amended and are hereby entered.
Applicant’s election of Group I, drawn to a canvas diamond picture in the reply filed on April 13, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 5 - 9 and 16 - 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method for producing a canvas diamond picture, there being no allowable generic or linking claim. 
Claims 1 – 4 and 10 – 15 are currently pending and have been examined. 

Information Disclosure Statement
The references provided in the Information Disclosure Statements filed on February 25, 2019, March 9, 2021, and April 26, 2022 have been considered. Signed copies of the corresponding 1449 forms have been included with this office action. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 - 4 and 10 - 15 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1 – 3, and 11 – 13 all refer to a “cingico layer.” However, a cingico layer is not defined in the specification and does not appear to be a term commonly known in the art.  Therefore, it is unclear what material or structural limitations, if any, are required by the layer.
For examination purposes, the claim is interpreted as reading on any layer.
Claims 2 – 4 and 15 are rejected as being dependent on claims 1 and 11.
Claims 1 and 11 recite “a canvas diamond picture.” However, no further reference is made to diamonds in the claimed structure. It is unclear if diamonds or a diamond shape or some iteration of a diamond are required by the claim or not.
For examination purposes, the claims are interpreted to not require diamonds.
Claims 2 – 4 and 15 are rejected as being dependent on claims 1 and 11.
Claims 1 and 11 recite that the picture comprises “a protective film.” As the layer structure does not include any reference to the protective film, it is unclear if the protective film is intended to be the combination of the flash layer, ink receiving layer, upper back cover layer, cingico layer, lower back cover layer, adhesive layer and flocking layer or its own layer.
For examination purposes the protective film is interpreted as encompassing the combination or subcombination of the other layers.
Claims 2 – 4 and 15 are rejected as being dependent on claims 1 and 11.
Claims 1 – 4 and 11 – 15 contain numerous references to “upper end surfaces” and “lower end surfaces.” It is unclear how “upper end” and “lower end” are interpreted, whether they are opposite sides or surfaces of the layers or if they are meant to refer to a top half and a bottom half on the same side of the surfaces of the layers.
For examination purposes, the claims are interpreted as encompassing either interpretation.
Claims 12 – 14 are dependent on claim 9. Claim 9 has been withdrawn. Furthermore, claim 9 is a method claim, directed to the “method of claim 5,” i.e. a method for producing a canvas diamond picture. Therefore, the references to “the canvas diamond picture according to claim 9” in claims 12 – 14 is improper since there is no canvas diamond picture of claim 9. It is unclear what structure is intended by the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by '995 (CN201979995, using the provided machine translation).
As per claim 1, ‘995 teaches:
A canvas diamond picture comprising a protective film and a canvas, the protective film is located at one side of the canvas ([0007]: “The decorative picture designed by the present invention includes a canvas layer… and a sealing protective layer… arranged on the canvas layer.” The seal protective layer is interpreted as reading on the protective film. As the layer is on the canvas layer, it is interpreted on being “at one side” wherein “one side” is a surface of the canvas.)
An upper end surface of the canvas is provided with a flash layer, an ink-receiving layer is arranged under the flash layer, an upper back cover layer is arranged under the ink-receiving layer, a cingico layer is arranged under the upper back cover layer, a lower back cover layer is arranged under the cingico layer, a fibrous layer is arranged under the lower back cover layer (Fig. 1 shows a structural layer of the resulting picture. Fig. 1 is described in [0019] of ‘995. Layer 2, the ink affinity coating layer is interpreted as reading on the claimed flash layer and ink receiving layer as one layer can be interpreted as encompassing any number of sublayers, Layer 3, the sealant, is interpreted as reading on the claimed upper back cover layer, Layer 4, the reflecting layer, is interpreted as reading on the claimed cingico layer, Layer 5, the moisture protection layer, is interpreted as reading on the claimed lower back cover layer. As the layers are provided sequentially, the layers are sandwiched between other layers, and the “upper end surface” is interpreted as one side of the surface, opposite the “lower end surface.”)
The fibrous layer is located on a lower end surface of the canvas (In [0014], ‘995 teaches that part of the canvas sheet is provided with a space pattern with convex and concave features. As the canvas has been defined in [0012] as being a cloth, it would naturally follow that it contains fibers and this part of the sheet is interpreted as reading on the claimed fibrous layer.   Note that Examiner takes Official Notice that cloth is ordinarily known in the art as being a fabric formed from fibers.)
An adhesive layer is arranged between the lower back cover layer and the fibrous layer (In, [0012], ‘995 teaches that the shape moisture protection layer has a sticking film that is placed onto the canvas sheet. This sticking film is interpreted as the adhesive layer.)
As per claims 2 – 4, as the layers are all coated ([0012]), it would naturally follow that they are attached as claimed. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over '995 (CN201979995, using the provided machine translation ), as applied to claims 1 - 4 above, in view of '514 (CN104816514A, using the provided machine translation).
As per claim 10, ‘995 teaches all the limitations of claim 1. ‘995 teaches that the canvas portion contains a space pattern with convex and concave portions ([0014]). ‘995 does not explicitly teach:
Wherein the fibrous layer is a flocking layer
‘514 teaches decorative paintings ([0006]). The paintings include a canvas which is an imitation mink velvet fabric ([0007]). The mink-like fabric includes a fleece layer, which is flocked onto a base fabric layer ([0008]). This mink-like fabric gives the painting a three-dimensional effect ([0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flocking layer as taught by ‘514 in the portion of the canvas of ‘995 with convex and concave portions, motivated by the desire to predictably produce a canvas with a three-dimensional effect ([0023]). 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over '995 (CN201979995, using the provided machine translation ) as applied to claims 1 - 4 above, in view of Ishida (JP2003175700A, using the attached machine translation), as evidenced by Merriam-Webster.
As per claim 11, the teachings of claim 1 are incorporated below. ‘995 does not teach
The flash layer including paillettes
Ishida teaches a coating material having a diamond powder of 10 to 15 microns as a main component ([0015]). This coating is applied onto a decorative picture ([0015]). The diamond powder is interpreted as reading on the claimed paillettes, based on the Merriam-Webster definition of paillette as “a small shiny object applied in clusters as a decorative trimming”. Ishida teaches that by using a coating material with diamond powder, the resulting picture can be provided with an improved luster, improving the artistic added value of the resulting product ([0015])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the flash layer as taught by Ishida to include paillettes as claimed, motivated by the desire to predictably produce a picture with improved luster and increased artistic added value, based on the teachings of Ishida ([0015]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over '995 (CN201979995, using the provided machine translation ) in view of Ishida (JP2003175700A, using the attached machine translation) as applied to claim 11 above, and further in view of '514 (CN104816514A, using the provided machine translation).
As per claim 15, the prior art combination teaches all the limitations of claim 11. The prior art combination teaches that the canvas portion contains a space pattern with convex and concave portions (‘995, [0014]). The prior art combination does not explicitly teach:
Wherein the fibrous layer is a flocking layer
‘514 teaches decorative paintings ([0006]). The paintings include a canvas which is an imitation mink velvet fabric ([0007]). The mink-like fabric includes a fleece layer, which is flocked onto a base fabric layer ([0008]). This mink-like fabric gives the painting a three-dimensional effect ([0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the flocking layer as taught by ‘514 in the portion of the canvas of the prior art combination with convex and concave portions, motivated by the desire to predictably produce a canvas with a three-dimensional effect ([0023]). 

Conclusion
All claims are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PETER Y CHOI/Primary Examiner, Art Unit 1786                                                                                                                                                                                                        



/J.N.C./Examiner, Art Unit 1789